Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 524 (FIG. 5), 770 (FIG. 7), 2320 (FIG. 23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: 
In [0048], line 4, “a may operate on one or more inputs” is likely a typo of --a workstep may operate on one or more inputs--.
Appropriate correction is required.

Claim Objections
4.	Claims  8, 13, 14, and 18 are objected to because of the following informalities:  
In claim 8, line 2, “the computational task” should be --the one of the computational tasks-- to avoid the issue of lack of antecedent basis. 
In claim 8, line 4, “the computational task” should be --the one of the computational tasks-- to avoid the issue of lack of antecedent basis. 
In claim 13, line 1, “the seismic interpretation workflow comprises” should be --the seismic workflows comprise-- to avoid the issue of lack of antecedent basis. 
In claim 18, line 2, “at least one data access tasks” should be -- at least one data access task-- to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “specifies execution information” in line 3-4, and “issuing a request for the execution information; receiving the requested execution information during execution of the one of the computational tasks using the provisioned computational resources; and based on the received execution information indicating that the execution of the one of the computational tasks deviates from the digital operational plan” in lines 7-11. At a first glance, the “specified execution information” is the same as “the request execution information” and “the received execution information.” However, when viewed in light of the specification, the requested/received execution information could means “execution information metrics” (see [00186]) obtained by monitoring or sensing the actual metrics (see [00182]-[00186], [00196], [00199], and [00203]). It appears that the execution information specified in the plan is not static information, but dynamic sensed metrics. It is unclear what exactly the “execution information” specified by the plan means, as compared to the requested/received “execution information.”
	For examination purpose, the “execution information” specified by the plan (lines 3-4) is assumed to be “requirements” or equivalents thereof. Any reference to “the execution information” recited thereafter is interpreted as sensed actual execution information metrics.

	Regarding claim 15, it recites “the provisioning” in line 1. However, there are two antecedent bases for the provisioning: “dispatching instructions that provision the computational resources for one of the computational tasks for one of the seismic workflows” (claim 1, lines 5-6), and “dispatching at least one additional instruction that provisions at least one additional computational resource for the one of the computational tasks for the one of the seismic workflows” (claim 1, lines 12-14). It is unclear which is referred to.
	For examination purpose, “the provisioning” in line 1 is assumed to be --the provisioning of the computational resources and the at least one additional computational resource--.

	Claims 19 and 20 are rejected by analogy to claim 1.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable storage media cover both non-statutory subject matter (e.g. transitory propagating signals) and statutory subject matter (e.g. non-transitory tangible media). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). To address this issue, further limitation, such as adding "non-transitory" to the claim, is suggested.

Invitation to Participate in DSMER Pilot Program
7.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, 4, 9-11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deimbacher et al. (US 20120166967 A1; cited in IDS; hereinafter “Deimbacher”) in view of Chin et al. (US 20140007097 A1; cited in IDS; hereinafter “Chin”).

	Regarding claim 1, Deimbacher teaches a method comprising: 
receiving a digital operational plan (i.e., “A template may be provided by a CCE”) that specifies computational tasks for seismic workflows (i.e., “related to one or more workflows or applications”; see [0075]; “Petrotechnical software may offer workflow functionality that spans one or more domains, including, without limitation, seismic, simulation, and economics”; see [0001]), that specifies computational resources (i.e., “a cloud computing environment (CCE) comprising a plurality of resources”; see [0009]; “define one or more specifications and/or usage types of a physical machine”; see [0076]) and that specifies execution information (i.e., “define a certain level of hardware resource requirements”; see [0076]; “may also define a maximum budget to be allocated for a workflow”; see [0077]; “define various other hardware requirements are possible”; see [0079]); 
dispatching instructions that provision the computational resources for one of the computational tasks for one of the seismic workflows (i.e., “provisioning one or more of the plurality of resources for performing the petrotechnical workflow, performing the petrotechnical workflow using the one or more provisioned resources”; see [0009]).
	Deimbacher does not explicitly disclose:
issuing a request for the execution information; 
receiving the requested execution information during execution of the one of the computational tasks using the provisioned computational resources; and 
based on the received execution information indicating that the execution of the one of the computational tasks deviates from the digital operational plan, dispatching at least one additional instruction that provisions at least one additional computational resource for the one of the computational tasks for the one of the seismic workflows.
	But Deimbacher further teaches:
offloading a task to other machine when a computational resource is overloaded (see [0095]).
	And Chin teaches:
issuing a request for the execution information (i.e., “the usage of resources by the various VMs is monitored… A push or a pull model may be used”; see [0075]); 
receiving the requested execution information during execution of the one of the computational tasks using the provisioned computational resources (i.e., “the usage of resources by the various VMs is monitored… A push or a pull model may be used”; see [0075]); and 
based on the received execution information indicating that the execution of the one of the computational tasks deviates from the digital operational plan, dispatching at least one additional instruction that provisions at least one additional computational resource for the one of the computational tasks for the one of the seismic workflows (i.e., “based upon the received information, determine whether resource allocation modifications are to be made to one or more VMs”; see [0075]; ”If the resource utilization for the resource for the VM is at or exceeds the allocation threshold
specified for that resource for that VM in the RCF… in this case, warranting an increase in the amount of the resource allocated to the VM”; see [0090]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, to incorporate the steps of issuing a request for the execution information;  receiving the requested execution information during execution of the one of the computational tasks using the provisioned computational resources; and based on the received execution information indicating that the execution of the one of the computational tasks deviates from the digital operational plan, dispatching at least one additional instruction that provisions at least one additional computational resource for the one of the computational tasks for the one of the seismic workflows, as claimed. The motivation would be to dynamically adjust the allocation of computing resources to make sure the workflow is performed as required in the plan (such as in agreement with a Service Level Agreement (SLA); see Chin, [0092]).

	Regarding claim 3, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Deimbacher does not explicitly disclose:
wherein the execution of the one of the computational tasks deviates from the digital operational plan by lagging behind a time specified in the digital operational plan.
	But Chin further teaches:
monitoring the timing of a task in comparison to timing requirements in the digital operational plan (i.e., “may be made according to or in response to a Service Level Agreement (SLA)… Such an SLA may set terms such as the maximum downtime that is experienced by the user for a service provided by the service provider, the maximum time taken to provide a service, the quality of service provided to the user, the mean time between failures, the throughput, various data rates, or any other measurable criterion”; see [0092]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the monitoring of timing deviation such that the execution of the one of the computational tasks deviates from the digital operational plan by lagging behind a time specified in the digital operational plan, as claimed. The motivation would be to monitor the timing so as to make necessary adjustment of recourse allocation to meet the timing requirements (such as SLA). 

	Regarding claim 4, as a result of mo9dification applied to claim 1 above, Deimbacher in view of Chin further teaches:
determining that, using the at least one additional computation resource, the execution of the one of the computational tasks still deviates from the digital operational plan (i.e., “dynamic modifications to the resources allocated to the VM… the usage of resources by the various VMs is monitored… based upon the received information, determine whether resource allocation modifications are to be made to one or more VMs.”; see Chin, [0074]-[0075]; “If the resource utilization for the resource for the VM is at or exceeds the allocation threshold specified for that resource for that VM in the RCF… in this case, warranting an increase in the amount of the resource allocated to the VM”; see Chin, [0090]).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 Deimbacher does not explicitly disclose:
wherein the issuing a request comprises issuing an application programming interface (API) call.
	But Chin teaches:
using a push model to communicate the resource usage information (see [0075]); and
using an API to communicate information between programs (i.e., “The GOS may receive an API removal notification for the resource”; see [0107]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to issue a request by issuing an application programming interface (API) call, as claimed. The motivation would be to help communicating the resource usage information in a timely and effective manner to facilitate dynamic resource allocation (see Chin, abstract).

	Regarding claim 10, Deimbacher further teaches:
wherein the provisioned computational resources comprise at least one graphics processing unit as specified in the digital operational plan and wherein the requested execution information comprises information associated with operation of the at least one graphics processing unit (i.e., “Hardware usage may be monitored. In an embodiment, network transactions and hardware resource usage may be tracked. For exan1ple, usage of CPUs, graphics cards, and storage may be monitored and logged”; see [0100]; “determine whether a graphics server is overloaded”; see [0095]).

	Regarding claim 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Deimbacher does not explicitly disclose:
determining whether to de-provision one or more of the provisioned computational resources.
	But Deimbacher further teaches:
allocating resources in response to constantly changing needs (see [0127].
	And Chin further teaches:
identifying  a condition warranting a decrease in the amount of resources allocated (see [0091]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to determine whether to de-provision one or more of the provisioned computational resources, as claimed. The motivation would be to conserve the resources.

	Regarding claim 15, Deimbacher further teaches:
wherein the provisioning comprises provisioning cloud-based computational resources (i.e., “cloud computing environment (CCE)”; see Abstract).

	Regarding claim 16, Deimbacher further teaches:
instantiating a seismic data analysis framework (i.e., “provide seismic processing, reservoir simulation, and other petrotechnical data and applications”; see [0035]).

	Regarding claim 18, Deimbacher further teaches:
wherein at least one of the seismic workflows comprises at least one data access tasks that comprises accessing seismic data via a network wherein the seismic data are stored in a storage device operatively coupled to the network (i.e., “the physical machines 220 and the HPC clusters 225 may be communicably coupled to a common storage 230”; see [0064]; “uploading and downloading of large data sets (e.g. seismic data) may be accomplished using data compression technologies and/or speed-optimized secure file transfer protocols”; see [0115]; “provide multi-site collaboration by enabling real-time data streaming from a field located remotely with respect to the CCE (e.g., for drilling and microseismic monitoring)”; see [0128]).

	Regarding claim 19, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.
 
	Regarding claim 20, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deimbacher in view of Chin and Fox et al. (“PDDL2.1: An extension to PDDL for expressing temporal planning domains” Journal of Artificial Intelligence Research 20 (2003) 61-124; cited in IDS; hereinafter “Fox”).

	Regarding claim 2, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 Deimbacher does not explicitly disclose:
generating the digital operational plan by expressing the seismic workflows via a planning domain definition language (PDDL).
	But Fox teaches a PDDL extension for workflow planning (see Abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of Fox to generate the digital operational plan by expressing the seismic workflows via a planning domain definition language (PDDL), as claimed. The motivation would be to utilized a standardized planning language, such as PDDL, to specify the workflow template for better portability and/or compatibility.

10.	Claims 5-8, 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deimbacher in view of Chin and Leymann et al. (US 20040078778 A1; cited in IDS; hereinafter “Leymann”).

	Regarding claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Deimbacher does not explicitly disclose:
 responsive to the determining, adjusting the digital operational plan.
	But Leymann teaches:
using monitored data to update a workflow plan (i.e., “the workflow management system use this monitored data to update the corresponding resource specifications within the process model automatically”; see [0079]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of Leymann, to use monitored data responsive to the determining of deviation to adjust the digital operational plan, as claimed. The motivation would be to bring the plan closer to real (monitored) conditions to reduce the need for frequent dynamic adjustment of resource allocation. 

	Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 Deimbacher does not explicitly disclose:
rendering a timeline to a display that comprises timings for at least a portion of the computational tasks.
	But Leymann teaches:
rendering a timeline that comprises timings for at least a portion of the computational tasks (see FIG. 5).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of Leymann, to render a timeline to a display that comprises timings for at least a portion of the computational tasks, as claimed. The motivation would be to help better tracking the  timing of tasks and resources by a visual representation of a timeline.

	Regarding claim 7, Deimbacher further teaches:
responsive to actuation of a graphical control for one of the computational tasks (i.e., “usage of CPUs, graphics cards, and storage may be monitored and logged”; see [0100]), rendering information to a display based on at least a portion of the execution information (i.e., “A representation of a defined budget may be displayed in a user interface, and modified in real-time to reflect actual resource usage. For example, a pie-chart, or some other graphical representation may be used to achieve the foregoing. In an embodiment, a warning may be displayed via a user interface if a remaining budget is Jess than a predetermined threshold of a budget”; see [0111]).

	Regarding claim 8, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Deimbacher does not explicitly disclose:
rendering a computational trend indicator to a display for the computational task wherein the computational trend indicator is based on at least a portion of the execution information, wherein the computational trend indicator indicates whether execution of the computational task is slowing down or speeding up.
	But Deimbacher further teaches:
logging resource usage over time and monitoring resources in real-time (see [0098]).
	And  Leymann teaches:
scheduling allocation of resources (see FIG. 5).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of Leymann, to incorporate the scheduling of resources allocation and monitoring the process, by rendering a computational trend indicator to a display for the computational task wherein the computational trend indicator is based on at least a portion of the execution information, wherein the computational trend indicator indicates whether execution of the computational task is slowing down or speeding up, as claimed. The motivation would be to monitor the scheduling and timing of resource allocation in real-time by displaying time-series log data (i.e., trend). Note that the time-series log data indicate slowing down or speeding up by showing the current data along with past data.

	Regarding claim 12, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	Deimbacher does not explicitly disclose:
scheduling provisioning of computational resources. 
	But Leymann teaches:
scheduling provisioning of computational resources (i.e., “the resource specifications enable a workflow management system to determine overall resource scheduling plans which avoid resource conflicts”; see [0065]; “FIG. 5 shows how such a resource scheduling plan”; see [0070]). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of Leymann, to incorporate scheduling provisioning of computational resources in the plan, as claimed. The motivation would be to avoid resource conflicts between the activities (see Leymann, Abstract).

11.	Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deimbacher in view of Chin and AARRE (US 20150073715 A1; cited in IDS).

	Regarding claims 13 and 14, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Deimbacher does not explicitly disclose:
wherein the seismic interpretation workflow comprises a seismic survey task (claim 13).
wherein the seismic survey task comprises distributing sensors in an environment according to an acquisition geometry (claim 14).
	But Deimbacher further teaches:
providing seismic processing, reservoir simulation, and other petrotechnical data and applications (see [0035]).
	And AARRE teaches:
wherein the seismic survey task comprises distributing sensors in an environment according to an acquisition geometry (i.e., “the geologic environment 150 may be outfitted with any of a variety of sensors, detectors, actuators, etc.”; see [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of AARRE, to incorporate a seismic survey task in the seismic interpretation workflow, such that the seismic survey task comprises distributing sensors in an environment according to an acquisition geometry, as claimed. The motivation would be to facilitate the execution of a seismic task using data collected from distributed sensors.

	Regarding 17, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Deimbacher does not explicitly disclose:
issuing at least one signal to at least one piece of field equipment.
	But AARRE teaches:
issuing at least one signal to at least one piece of field equipment (i.e., “the geologic environment 150 may be outfitted with any of a variety of sensors, detectors, actuators, etc. For example, equipment 152 may include communication circuitry to receive and to transmit information with respect to one or more networks 155.”; see [0042]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Deimbacher in view of Chin, further in view of AARRE, to incorporate a seismic survey task in the seismic interpretation workflow, such that the method comprises issuing at least one signal to at least one piece of field equipment, as claimed. The motivation would be to facilitate the execution of a seismic task using data collected from field devices.

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	OHBA (US 20190213040 A1) teaches a workflow scheduling system, involving scheduling a plurality of workflows each including a plurality of tasks; a plurality of second processors configured to form a predetermined number of logical computation units and execute the scheduled workflows in parallel; and instructing the second processors to execute the scheduled workflows while limiting a total number of the workflows simultaneously executed by the second processors to the predetermined number for each of the task groups.
	BELANI et al. (WO 2017079178 A1) teaches a method includes receiving, via a network interface of a cloud-based infrastructure, a request for analysis of rock material properties based at least in part on a digital, image-based model of the rock material; responsive to the request, executing the analysis via provisioning of one or more resources of the cloud-based infrastructure to generate analysis results; and transmitting information based at least in part on the analysis results.
	Knijnik et al. (US 20170249574 A1) teaches a system for efficient management of work flow through project management software, involving a task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilized automatically.
	PURCELL et al. (US 20110238458 A1) teaches a workflow server, involving receive requests for a business process workflow conforming to a business process model. Each business process workflow can include a set of interdependent tasks. The workflow server can satisfy received requests by assigning tasks to different service providers that provide software services. For each task, the workflow server can also defines an allocated cost per software service, and a time allocation per software service for completing the corresponding one of the tasks.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857